        Case: 3:20-cv-00213-NBB-RP Doc #: 5 Filed: 08/12/20 1 of 2 PageID #: 35




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

BERNARD MATHIS                                                                               PETITIONER

v.                                                                               No. 3:20-cv-213-NBB-RP

RONALD WAYNE KING                                                                       RESPONDENT(S)

                          ORDER GRANTING PETITIONER’S MOTION
                           TO PROCEED IN FORMA PAUPERIS AND
                              DIRECTING STATE TO RESPOND

        Bernard Mathis has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 and

seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than October 26, 2020, the respondent, through Lynn Fitch, the Attorney General

of the State of Mississippi, must file his answer to this petition, along with full transcripts of all

proceedings in the state courts of Mississippi arising from the charge of burglary of a dwelling against

petitioner in the Circuit Court of Lafayette County, Mississippi (to the extent such transcripts are

relevant to the State’s response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
        Case: 3:20-cv-00213-NBB-RP Doc #: 5 Filed: 08/12/20 2 of 2 PageID #: 36




        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 12th day of August, 2020.




                                                /s/ ROY PERCY
                                                UNITED STATES MAGISTRATE JUDGE
